UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-34889 Charter Financial Corporation (Exact name of registrant as specified in its charter) United States 58-2659667 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1233 O.G. Skinner Drive, West Point, Georgia (Address of Principal Executive Offices) Zip Code (706) 645-1391 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such requirements for the past 90 days.YESxNO ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx The number of shares of the registrant’s common stock outstanding as of February 7, 2012 was 18,436,063, including 11,457,924 shares (or 62.15%)held by First Charter, MHC, the registrant’s mutual holding company and an affiliate of the registrant. 1 CHARTER FINANCIAL CORPORATION Table of Contents Page No. Part I. Financial Information Item 1. Consolidated Financial Statements (Unaudited) Condensed Consolidated Statements of Financial Condition at December 31, 2011 and September 30, 2011 3 Condensed Consolidated Statements of Income for the Three Months Ended December 31, 2011 and 2010 4 Condensed Consolidated Statements of Stockholders’ Equity and Comprehensive Income (Loss) for the Three Months Ended December 31, 2011 and Year Ended September 30, 2011 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2011 and 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 48 Part II. Other Information Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. (Removed and Reserved) Item 5. Other Information 49 Item 6. Exhibits 49 Signatures 49 2 Part I. Financial Information Item 1. Financial Statements CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, September30, Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other financial institutions Cash and cash equivalents Loans held for sale, fair value of $873,525 and $299,744 Securities available for sale Federal Home Loan Bank stock Loans receivable: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements, net Unamortized loan origination fees, net (non-covered loans) ) ) Allowance for loan losses (non-covered loans) ) ) Loans receivable, net Other real estate owned: Not covered under FDIC loss sharing agreements Covered under FDIC loss sharing agreements Accrued interest and dividends receivable Premises and equipment, net Goodwill Other intangible assets, net of amortization Cash surrender value of life insurance FDIC receivable for loss sharing agreements Deferred income taxes Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Deposits $ $ FHLB advances and other borrowings Other liabilities Total liabilities Stockholders’ equity: Common stock, $0.01 par value; 19,859,219 shares issued at December 31, 2011 and September 30, 2011, respectively; 18,370,591 shares outstanding at December 31, 2011 and 18,603,889 shares outstanding at September30, 2011 Preferred stock, no par value; 10,000,000 shares authorized - - Additional paid-in capital Treasury stock, at cost; 1,488,628 shares at December 31, 2011 and 1,255,330 shares at September30, 2011 ) ) Unearned compensation – ESOP ) ) Retained earnings Accumulated other comprehensive loss – net unrealized holding losses on securities available for sale, net of tax ) ) Total stockholders’ equity Commitments and contingencies Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended December 31, Interest and dividend income: Loans receivable $ $ Mortgage-backed securities and collateralized mortgage obligations Federal Home Loan Bank Stock Other investment securities available for sale Interest-bearing deposits in other financial institutions Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses - Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on securities available for sale Total impairment losses on securities ) - Portion of losses recognized in other comprehensive income - Net impairment losses recognized in earnings ) - Bank owned life insurance Gain on sale of loans and loan servicing release fees Loan servicing fees Brokerage commissions FDIC receivable for loss sharing agreements accretion Other Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy FHLB advance prepayment penalty - Legal and professional Marketing Federal insurance premiums and other regulatory fees Net cost of operations of real estate owned Furniture and equipment Postage, office supplies and printing Core deposit intangible amortization expense Other Total noninterest expenses Income before income taxes Income tax expense ) Net income $ $ Basic net income per share $ $ Diluted net income per share $ $ Weighted average number of common shares outstanding Weighted average number of common and potential common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 4 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) Common stock Comprehensive income (loss) Number of shares Amount Additional paid-in capital Treasury stock Unearned compensation ESOP Retained earnings Accumulated other comprehensive income (loss) Total stockholders' equity Balance at September30, 2010 $ $ $ ) $ ) $ $ ) $ Other comprehensive income: Net income $ — Other comprehensive income – change in unrealized loss on securities, net of income taxes of $959,609 — Total comprehensive income $ Dividends paid, $0.20 per share — ) — ) Allocation of ESOP common stock — Vesting of restricted shares — Stock based compensation expense — Balance at September 30, 2011 $ $ $ ) $ ) $ $ ) $ Other comprehensive income: Net income $ — Other comprehensive income (loss) – change in unrealized loss on securities, net of income tax benefit of $477,892 ) — ) ) Total comprehensive loss $ ) Dividends paid, $0.05 per share — ) — ) Allocation of ESOP common stock — Vesting of restricted shares — Stock based compensation expense — Repurchase of Shares — — — ) — — — ) Balance at December 31, 2011 $ $ $ ) $ ) $ $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 5 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended Decmeber 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Provision for loan losses, not covered under FDIC loss sharing agreements Provision for covered loan losses - Depreciation and amortization Accretion and amortization of premiums and discounts, net Accretion of fair value discounts related to covered loans ) ) Accretion of fair value discounts related to FDIC receivable ) ) Gain on sale of loans and loan servicing release fees ) ) Proceeds from sale of loans Originations and purchases of loans held for sale ) ) Gain on sale of securities ) ) Other-than-temporary impairment-securities - Write down of real estate owned (Gain) loss on sale of real estate owned ) Recovery payable to FDIC on other real estate owned gains - ) Restricted stock award expense Stock option expense Increase in cash surrender value on bank owned life insurance ) ) Changes in assets and liabilities: Decrease (increase) in accrued interest and dividends receivable ) (Increase) decrease in other assets ) Decrease in other liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sales of securities available for sale Principal collections on securities available for sale Purchase of securities available for sale ) ) Proceeds from calls of securities available for sale Redemption of FHLB stock - Net decrease in loans receivable Net decrease in FDIC receivable Proceeds from sale of real estate owned Purchases of premises and equipment ) ) Net cash(used in) provided by investing activities ) See accompanying notes to unaudited condensed consolidated financial statements. 6 CHARTER FINANCIAL CORPORATION AND SUBSIDIARY UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) Three Months Ended Decmeber 31, Cash flows from financing activities: Purchase of treasury stock ) - Dividends paid ) ) Decrease in deposits ) ) Principal payments on Federal Home Loan Bank advances - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $
